Norway is a firm supporter of a rules-based multilateral order. We are a consistent partner in efforts to promote sustainable development, peace, security and human rights. The world needs strong multilateral cooperation and institutions to tackle global challenges such as climate change, cybersecurity and terrorism, and the United Nations needs to be strengthened so that we are better equipped to respond to the current challenges.
Norway wants to take part in that responsibility. That is why we are a candidate for a non-permanent seat on the Security Council for the period from 2021 to 2022. We are ready to serve and to build a more effective and transparent Council that will help us to solve our common challenges in a better way. We must all work to forge new partnerships. Those partnerships must build on common interests and objectives, regardless of geography or tradition. Norway supports a more representative Security Council that better reflects global realities. That includes the expansion of both permanent and non-permanent seats for Africa. We need reforms that ensure greater legitimacy and lead to better results for more people. The Secretary-General has shown great leadership in reforming the United Nations, and Norway will continue to support the implementation of his reforms, both politically and financially.
The consequences of instability affect us all. Areas of conflict and instability are breeding grounds for violent extremism and international terrorism, and those threats are not limited to the conflict areas themselves. Terrorist propaganda, incitement and resources can move across borders, both real and virtual, and there is no single ideology, religion or belief behind them. Global security threats require global responses. Broad international cooperation is essential among States, international organizations, non-governmental partners and the private sector. We also need to work within our communities to prevent radicalization. We must prevent the spread of terrorist content online without undermining human rights or freedom of expression. Norway is committed to the Christchurch Call to Action. We too have experienced the deadly outcome of online radicalization.
Creating durable peace is crucial to long-term security. Norway’s extensive experience in conflict resolution and peacebuilding guides our work in the United Nations. Since the end of the Cold War, mediation and conflict resolution have been cornerstones of our foreign policy. At the request of the parties, we have been engaged in efforts to resolve conflicts all over the world, in Colombia, Venezuela, the Philippines and Afghanistan, on the African continent and in the Middle East. We always seek lasting solutions. There is so much to be gained if we succeed. That is why Norway is willing to take the political risk of engaging early and why we persist in our efforts over time.
For example, we remain committed to a negotiated two-State solution between Israel and Palestine. As Chair of the International Donor Group for Palestine, Norway remains committed to strengthening the institutional foundation for a future Palestinian State. Norway also supports an inclusive peace process in Afghanistan. We welcome the progress made in talks between the United States and the Taliban and urge the parties to finalize an agreement, thereby opening the way for peace negotiations among Afghans.
In our international peace efforts, we do not work alone. We need partnerships and cooperation with the United Nations and other international organizations, with civil society and various interest groups. We know that the inclusion of women and minorities leads to stronger agreements, better implementation and greater legitimacy. Above all, the parties to a conflict must own the process. Norway is always impartial, but we are never value-neutral. We promote dialogue, listen to all parties and conduct pragmatic diplomacy. If we are elected, we will take that approach with us to the Security Council and put conflict resolution and peacebuilding high on the Council’s agenda.
In a world where insecurity is increasing, United Nations peacekeeping must be adequate and relevant. Peacekeepers do the essential job of protecting civilians. Norway is an active supporter of the Secretary-General’s Action for Peacekeeping initiative. We must develop innovative solutions to ensure that the United Nations has the quality and predictability it needs. One example is the rotational concept for military transport aircraft, which Norway initiated. By providing camp facilities, we also reduce costs for the United Nations and our rotation partners. Norway will continue to deploy high-end niche capacities on the ground, examples of which are our transport aircraft and specialized police team in Mali. We also provide staff officers and police advisers to the United Nations missions in South Sudan, Colombia and the Middle East, and will soon do so to the mission in Yemen.
A strong relationship with the African Union (AU) is key to the success of United Nations peacekeeping in Africa. We should strengthen the strategic partnership between the United Nations and the African Union and secure sustainable and predictable financing of United Nations-mandated AU peace support operations.
Norway is a champion of women and peace and security. We will continue to push for a better gender balance at all levels and in all fields of peacekeeping activities. The participation of women is a priority in all of Norway’s peace and security efforts, our work in mediation and peacekeeping, our humanitarian response and our peacebuilding efforts, and will remain a priority for us at the United Nations. Conflict and insecurity increase the need for humanitarian efforts. We are all responsible for supporting those in need of humanitarian assistance and protection, but we must do more. We must work to ensure compliance with international humanitarian law and to strengthen protection efforts. The scale of sexual and gender- based violence in today’s humanitarian crises is totally unacceptable. These terrible crimes, which too often go unpunished, must be stopped. Norway is working actively with partner countries to that end.
In recent years, we have seen an increase in the use of mines and in numbers of civilian casualties. The Anti-Personnel Mine Ban Convention remains as relevant as ever. Norway currently holds the presidency of the Mine Ban Convention and we are also a major donor to mine action.
The record numbers of internally displaced people around the world show no sign of decreasing. We need better strategies for addressing and reducing internal displacement and closer cooperation between the humanitarian and development sectors. Norway welcomes the forthcoming establishment of a high-level panel on internally displaced persons. We were one of the initiating countries, and the Secretary-General can count on our support. Norway has increased its humanitarian budget by more than 65 per cent since 2013, and we will maintain that high level of funding in the years to come.
Security is closely linked to sustainable development. Conflict can reverse years of social and economic progress. Conflict prevention, peacekeeping and disarmament are vital if we are to achieve the Sustainable Development Goals (SDGs), and sustainable development is crucial if we are to reduce insecurity and conflict. Looking ahead to 2030, we have made encouraging progress, especially in terms of access to education, health services and clean energy, but we are still not on track. As the Secretary-General has pointed out, we must step it up. Norway is a consistent partner in this endeavour, allocating 1 per cent of its gross national income to international development aid. National ownership is crucial to the achievement of the SDGs, as is the mobilization of national resources. Stimulating the private sector, boosting job creation, building fair and effective tax systems and curbing illicit financial flows and corruption are paramount for success.
Norway is proud to hold the current presidency of the Economic and Social Council, and financing for development is the main priority for our presidency. At the heart of the 2030 Agenda for Sustainable Development is the pledge to leave no one behind. If we are to deliver on that commitment, development must be inclusive. We must reach the most vulnerable and marginalized. Norway is increasing its efforts to target those groups. We have consistently met the United Nations target of allocating 0.2 per cent of our gross national income to least-developed countries, and we have decided to increase that support further.
If elected to the Security Council, we will strive to ensure that the oceans do not become a new area of conflict. The United Nations Convention on the Law of the Sea provides a legal framework for the oceans, ensuring predictability and stability and promoting peaceful international cooperation on the conservation and sustainable use of the world’s oceans. It ensures freedom of navigation at sea. It is vital to ensure that all States fully implement it. The threats facing the oceans are unprecedented — loss of biodiversity, marine pollution, climate change and the overexploitation of marine resources are just some of the challenges we are seeing. At the same time, the oceans holds the key to achieving many of the SDGs. They are a vital source of food, energy, medicine and employment. If managed wisely, they offer huge potential for human development. Safeguarding the oceans is a shared responsibility and a matter of global urgency. That is why I initiated the High-level Panel for a Sustainable Ocean Economy two years ago. Next year, at the second United Nations Ocean Conference, we will present a to-do list for the oceans. In October, we will host the Our Ocean conference. Norway has also launched a development aid programme to combat marine litter. We believe that ocean-based climate action can be a key to achieving our commitments under the Paris Agreement on Climate Change.
In Paris, we made a commitment to delivering results and outlining new ambitions for significant reductions in carbon emissions by 2020. That is what Norway is doing. Almost 30 years ago, we introduced a carbon tax in Norway, including in our petrol sector. My Government’s budget proposal, to be presented next week, includes a 5 per cent increase in the tax on carbon emissions. With European Union emissions trading and our carbon tax, we are actively using market mechanisms to speed up the green shift in our economy. We are making it cheaper to be green and more expensive to pollute. The tax revenue will be used to reduce other taxes.
With close to 45 per cent of our new passenger cars now zero-emission vehicles, we are going from black to green in our passenger transport sector and we are also starting to reform our goods transport system. As a major shipping nation, we are working in the International Maritime Organization to reduce emissions from ships, and we are scaling up the construction of offshore floating wind developments. We must all do our part, and Norway will strengthen its nationally determined contribution by 2020.1 urge all other countries to do the same, because it is no longer possible to ignore the fact that climate change affects security. I am not talking about a scenario in the distant future. These security risks are already a reality for millions of people around the globe, and they are not going away.
Norway supports the call to appoint a special representative for climate and security, and we believe that the Security Council must address climate security issues. Hurricane Dorian has reminded us of the devastating effects of the climate crisis, and Norway will continue to support the call for graduated countries to be eligible for official development assistance if they are severely affected by natural disasters. Some of the countries experiencing the worst effects of climate change are among the world’s lowest emitters. The threat to small island States is existential. Climate-vulnerable countries such as Tuvalu, Dominica and the Seychelles should not bear the burden of adapting to this new reality alone. We are far apart geographically, but the oceans connect us. As an ocean country close to the melting Arctic ice, we share a common concern and can feel the urgency of the crisis. We must invest in resilience. That makes sense in economic terms, too.
Our forests, and especially the rainforests, have a vital role to play. For many years, Norway has championed emission reductions globally through our climate and forest initiative. We have continued to reduce deforestation by working with a number of countries, including in the Amazon. The initiative agreed on in Leticia by the Amazon countries has our full support. Norway will be working with all of the countries in the region — including Brazil, I hope — in order to reach a point where deforestation comes to a halt. But reducing future emissions is of little immediate help to those already affected. Norway is therefore scaling up its support for climate change adaptation, resilience and food security in climate-vulnerable countries. This is an urgent task, and Norway will be an active partner in getting it done.
Much has changed since Norway’s previous term on the Security Council in 2001 and 2002. But our commitment to solving common problems through the United Nations has not changed. We are a consistent partner at the United Nations. We will remain a strong supporter of a rules-based international order. Ours is and will continue to be an independent voice, and we will strive to find common ground. Norway is ready to serve again on the Security Council, and of course we hope for the support of all Member States.
